Citation Nr: 0621971	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, to include schizophrenia and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had unverified service from February 1977 to 
February 1981.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in April 
2000 and in March 2002 that, in part, denied service 
connection for PTSD and for chronic paranoid schizophrenia 
with a depressive disorder.

In July 2003, the Board remanded the matters for additional 
development.

In October 2003, the veteran testified during a hearing 
before the undersigned at the RO.

In March 2004 and October 2005, the Board again remanded the 
matters for additional development.


FINDINGS OF FACT

1.  The competent evidence establishes that the veteran 
currently does not have PTSD.

2.  A current psychiatric disability, to include 
schizophrenia and major depression, is not related to a 
disease or injury in service; and did not have its onset in 
service or within the first post-service year.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309 (2005).

2.  The criteria for service connection for a psychiatric 
disability, to include schizophrenia and major depression, 
are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2001, March 2004, and July 2004 letters, the RO 
or VA's Appeals Management Center (AMC) notified the veteran 
of elements of service connection and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The March 2004 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for PTSD and for a psychiatric 
disability, to include schizophrenia and major depression, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Service medical records contain no findings of any 
psychiatric disorder.

Records from the Social Security Administration show that the 
veteran was found to by conditions that included severe 
mental impairment, beginning in November 1990.  The report of 
an accompanying evaluation dated in March 1992, shows that 
the veteran's father reported that the veteran was 
psychiatrically normal until the onset of pain.  The 
evaluation reports the onset of pain after an on-the-job 
injury in April 1990.  Pertinent impressions were somatoform 
pain disorder, rule out somatoform disorder not otherwise 
specified, and paranoid personality traits.

During an October 1999 VA examination, the veteran reported 
having some role during active duty in what he called 
"beachmaster" and that he underwent psychological 
evaluation in 1979.  The VA examiner did not diagnose PTSD.

Records show that the veteran began individual therapy at VA.  
Between October 2001 and February 2002, it was reported that 
he was being treated for PTSD.  In January 2002, the 
diagnoses included "PTSD-like syndrome."  Beginning in 
February 2002 there was no further mention of PTSD.  In that 
month it was reported that the diagnosis was schizophrenia.

In March 2003, the veteran's treating psychiatrist indicated 
that an exact diagnosis for the veteran's psychiatric illness 
was not clear.

Psychometric testing in May 2003 reportedly revealed that the 
veteran had a number of severe psychiatric problems, but that 
the results were not consistent with the diagnosis of PTSD.

In October 2003, the veteran testified that he was beaten by 
others in his unit while in service; that he underwent a 
psychological examination but lied to the examiner to avoid a 
medical discharge; and that he did not report any of the 
incidents during service.  

During an April 2004 VA examination, the veteran reported 
that his whole time in "beachmaster" was stressful.  He 
also described specific incidents of stressful or traumatic 
events.  The examiner concluded that the veteran did not meet 
the criteria for a diagnosis of PTSD, either in terms of a 
verifiable stressor or current symptomotology.  See DSM-IV.

Notwithstanding the provisional diagnosis of PTSD in 2001, 
subsequent examiners have concluded that the veteran does not 
meet the criteria for a diagnosis of PTSD.  VA physicians in 
May 2003 and in April 2004 have specifically ruled out PTSD.  
The recent VA examination reports are consistent with the 
treatment records showing that the diagnosis of PTSD was 
discarded in February 2002.

Because the examination reports are supported by the most 
recent treatment records, and the examination reports are 
more detailed and contain discussions of the criteria for a 
diagnosis of PTSD, they are more probative than the earlier 
treatment records.

Although the veteran has testified that he has PTSD, he is a 
layperson, and lacks the requisite medical knowledge to make 
a competent diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Accordingly, notwithstanding the veteran's 
assertions, there is no competent evidence that he currently 
has PTSD.

Because the evidence weighs against a current diagnosis of 
PTSD, the preponderance of the evidence is against the claim.  
The benefit-of-the-doubt doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Other Psychiatric Disability, to Include Schizophrenia
and Major Depression

In addition to the evidence discussed above, the following 
evidence is pertinent to this claim:

The report of an October 1999 VA examination reflects that 
the veteran first sought psychiatric help in the early 1990's 
on an outpatient basis, presenting primarily with a problem 
of depression.  The examiner noted that the veteran had been 
in more or less constant psychiatric treatment since then 
with a number of hospitalizations-diagnosed initially as 
major depressive disorder and later as schizophrenia.

The report of an April 2004 VA examination reflects a current 
diagnosis of chronic schizoaffective disorder, moderate to 
severe in intensity.

Indeed, the first element of service connection, namely a 
current disease, is well established.  It is not in dispute 
that the veteran has a current psychiatric disability, other 
than PTSD.

The veteran also testified to experiencing specific stressful 
or traumatic events in service.  His testimony is competent 
evidence, via first-hand knowledge, that he experienced 
specific stressful or traumatic events in service, although 
not of disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998).

The point of dispute is whether there is a nexus between the 
current disability and service.

The evidence in support of a nexus between the current 
disability and service consists of a May 2003 progress notes 
by a VA physician, opining that it "is quite possible" that 
the reported in-service experiences "had impact" on the 
veteran as a young man and resulted in "initial psychiatric 
breakdown of schizophrenia, which was never diagnosed in 
service due to the veteran's discomfort with being forthright 
with examiners at that time."

The evidence against a nexus between the current disability 
and service includes an August 2004 addendum, prepared by the 
April 2004 VA examiner.  This examiner opined that the 
veteran's currently diagnosed schizoaffective disorder was 
not due to disease or injury incurred in service, and did not 
have its onset in service.  The examiner based the opinion on 
the lack of treatment records in service, and the fact that 
the veteran did not seek treatment for any psychiatric 
problems until nine years after his military discharge.  The 
August 2004 addendum is consistent with the evidence of 
record.

Notwithstanding the veteran's testimony that he became 
depressed in boot camp, the May 2003 progress note is of 
little probative value because it is speculative.  The 
physician entertained the possibility of service onset, but 
did not provide any opinion as to the likelihood of that 
possibility.  The physician also did not discuss the absence 
of any evidence of a psychiatric disability in the nine years 
after service or, the report by the veteran's father that 
psychiatric symptoms were not noted until the April 1990 on-
the job injury.  An opinion based on speculation is 
insufficient to establish service connection.  Bostain v. 
West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993).  

The 2004 opinion, by comparison discusses the veteran's 
history, provides an opinion as to the likelihood of service 
onset, and is more detailed than the May 2003 report.  As 
such, the 2004 opinion is more probative.

In this case, there is no evidence of a psychosis within one 
year after service.  Therefore, service connection is not 
warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Because the more probative opinion is against the claim, the 
preponderance of the evidence is against the grant of service 
connection.  Reasonable doubt does not arise, and the claim 
is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disability, to include 
schizophrenia and major depression, is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


